Citation Nr: 1131023	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-29 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for tooth loss and jaw bone loss, to include as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION


The Veteran had active military service from May 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, in part, denied service connection for tooth loss and jaw bone loss, as secondary to Type II diabetes mellitus.  The Veteran filed a notice of disagreement (NOD) in June 2005.  The RO issued a statement of the case (SOC) in August 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2006.  

In April 2008, the RO issued a supplemental statement of the case (SSOC) reflecting the continued denial of the claim.

In June 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claim.  To date, no additional evidence has been received. 

In December 2009, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development of the record.  After completing the requested action to the extent possible, the AMC continued to deny the claim (as reflected in the June 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that the Veteran has filed a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  It does not appear that the claim for TDIU has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  The Veteran's service treatment records are unavailable.

3.  The first clinical evidence of tooth loss and jaw bone loss was many years after service, and the only competent opinion evidence on the question of etiology does not support a finding that there exists a medical relationship between current tooth loss and jaw bone loss and either service or service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for tooth loss and jaw bone loss, to include as secondary to Type II diabetes mellitus, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2004 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The May 2005 RO rating decision reflects the initial adjudication of the claim after issuance of that letter.  While this letter did not specifically provided the appellant with notification regarding what information and evidence was needed to substantiate a claim for service connection, written statements by and on behalf of the appellant clearly indicate an awareness of the requirements to warrant entitlement to service connection.  The Veteran has thus demonstrated an awareness of what is needed to substantiate his claim for service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id. 

The Board also notes that November 2008 and January 2010 post-rating letters provided the Veteran general notice regarding VA's assignment of disability ratings and effective dates-in the event service connection is granted-consistent with Dingess/Hartman.  After issuance of the November 2008 and January 2010 letters, and opportunity for the Veteran to respond, the June 2011 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and report of VA examination in July 2004.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2009 hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.  The Board notes that the Veteran's service treatment records are not currently associated with the Veteran's claims file, and that the RO attempted to obtain the Veteran's service treatment records that had been lost.  However, in December 2007, the National Personnel Records Center (NPRC) informed the RO that all available service treatment records were previously furnished and that no additional service treatment records were on file.  Under these circumstances, the Board finds that the RO has fulfilled its duty to assist the Veteran, to the extent possible, and that no further action in this regard is warranted.  

The Board also points out that, in this case, the absence of service records does prejudice the Veteran.  As discussed below, the claim for service connection for tooth loss and jaw bone loss, to include as secondary to Type II diabetes mellitus is being denied because there is no current competent evidence or opinion that there exists a medical nexus between tooth loss and jaw bone loss and either the Veteran's service or service-connected Type II diabetes mellitus.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such any error is deemed harmless and does not preclude appellate consideration of any of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.]

The Board notes, initially, that it appears that the Veteran's service treatment records are not available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.

The evidence of record clearly establishes that the Veteran has current tooth loss and jaw bone loss, as reflected, for example, in a July 2004 VA examination report. However, the record simply fails to establish that his tooth loss and jaw bone loss is medically related to either service or service-connected Type II diabetes mellitus
.
Clearly, the first clinical evidence of tooth loss and jaw bone loss was many years after the Veteran's service, a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the only medical opinion to address the etiology of current tooth loss and jaw bone loss-that of a July 2004 VA examiner-does not support the claim.  Rather, in the July 2004 VA examination report, the examiner attributes the loss of bone and teeth is due to periodontitis (bacterial infection).  A January 2010 VA dental treatment record includes comment reiterating that the Veteran's dental condition is due to periodontal disease and abscesses.  These comments in no way suggest that the Veteran's current disability is any way medically-related to in-service disease or injury or service.  

The Board also points out that neither the Veteran nor his representative has presented or identified any medical evidence or opinion that actually supports the claim.  In this regard, the Board notes that, during the June 26, 2009 hearing, the Veteran testified that he had received VA dental treatment the previous day at the Portland VA Medical Center, and his representative indicated that a progress note from such dental treatment would note extensive bone loss that would be linked to the Veteran's diabetes.  Review of a June 25, 2009 VA treatment record confirms tooth and bone loss; what is missing, however, is any indication by that of a link to the Veteran's diabetes.

Furthermore, as regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between current tooth loss and jaw bone loss and either service or service-connected Type II diabetes mellitus (as advanced during the June 2009 hearing), the Board finds that such assertions provide no basis for allowance of the claim.  The matter of medical etiology of current tooth loss and jaw bone loss is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on the medical matter on which this claim turns. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim for service connection for tooth loss and jaw bone loss, to include as secondary to Type II diabetes mellitus, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that the Veteran's tooth loss and jaw bone loss is related to either service or service-connected Type II diabetes mellitus, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tooth loss and jaw bone loss, to include as secondary to Type II diabetes mellitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


